DOMENGEAUX, Judge.
This is a companion case to the matter entitled Jones v. Louisiana Department of Highways, # 5644 on the docket of this court, 338 So.2d 338. For the reasons assigned therein the judgment of the district court, insofar as it holds the Louisiana Department of Highways solely negligent for the injury to the minor, Charlie Glenn Jones, is affirmed.
The trial court awarded plaintiff Charlie Jones, as Administrator of the estate of his minor child, Charlie Glenn Jones, the sum of $322.00 for injuries sustained by the latter. After a review of the record we find that award neither inadequate nor excessive and affirm same.
For the reasons assigned above, the judgment of the District Court is affirmed.
Costs of this appeal, insofar as allowed by law, are assessed against defendant-appellant, Louisiana Department of Highways.

Affirmed.